Title: From George Washington to John Wise, 27 December 1796
From: Washington, George
To: Wise, John,Lee, Ludwell


                        
                            Gentlemen, 
                            Philadelphia 27th Decr 1796
                        
                        The address on the subject of my retirement which you have done me the honor to
                            enclose by direction of the General Assembly of Virginia was received on the 25th.
                        My acknowledgment of it is committed to your care—and for the polite and
                            flattering manner in which you have executed the direction of the Legislature I pray you to
                            accept my best thanks, and all the good wishes of Gentlemen Your most Obedient and Very Humble
                            Servant
                        
                            Go: Washington
                            
                        
                    